GENTEK INC. DIRECTORS’ DEFERRED COMPENSATION PROGRAM

          This GenTek Inc. Directors’ Deferred Compensation Program is hereby
established on August 27, 2007 and is part of and subject to the terms of the
Company’s Amended and Restated 2003 Management and Directors Incentive Plan (the
“Plan”). Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Program. This Program is intended to
comply with all applicable laws, including Internal Revenue Code Section 409A
and related Treasury guidance and Regulations, and shall be operated and
interpreted in accordance with this intention.

ARTICLE I

DEFINITIONS

1.1. “Change of Control” means an event that is a Change of Control under the
Plan and that qualifies as a “change in control event” under Treasury Regulation
Section 1.409A -3(i)(5).                1.2. “Director” means a member of the
Board who is not an employee of the Company or any of its subsidiaries.     1.3.
“Disability” means that the Director is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months. For purposes of this
Program, a Director shall be deemed to have a Disability if determined to be
totally disabled by the Social Security Administration.     1.4. “Program” means
this GenTek Inc. Directors’ Deferred Compensation Program.     1.5. “Separation
from Service” means a termination of service with the Company as a Director, as
determined by the Board in accordance with Treasury Regulation Section
1.409A-1(h).     1.6. “Stock Account” means the account created by the Company
pursuant to Article III of this Program.     1.7. “Stock Award” means the
portion of a Director’s annual retainer payable in Restricted Stock for serving
as a member of the Board. The ratio between the cash portion of the annual
retainer and the Stock portion of the annual retainer for purposes of the
Program shall not be changed unless such change is made in the Year prior to the
Year in which the change becomes effective.     1.8. “Year” means calendar year.

ARTICLE II

ELECTION TO DEFER

2.1. A Director may elect, on or before December 31 of any Year, to defer
payment of all or a specified part of the Stock Award granted during the Year
following such election and succeeding Years (until the Director ceases to be a
Director or changes his or her election pursuant to section 2.3 herein). Any
person who shall become a Director during any Year, and who was not a Director
of the Company on the preceding December 31, may elect, no later than thirty
days following the date the Director’s term begins to defer payment of all or a
specified part of such Stock Award earned during the remainder of such Year and
for succeeding Years. For the initial Year of the Program, each Director may
make an election to defer the Director’s November 2007 Stock Award; provided,
that the election is made prior to November 1, 2007.               

1

--------------------------------------------------------------------------------




2.2. A Director shall elect to participate in the Program and select the amount
of deferral and the manner of payment by submitting a letter in the form
attached hereto as Appendix A to the Vice President of Human Resources of the
Company.                2.3. The election shall continue from Year to Year
unless the Director terminates it by written request delivered to the Secretary
of the Company prior to the commencement of the Year for which the termination
is first effective.  

ARTICLE III

DEFERRED COMPENSATION ACCOUNTS

3.1. The Company shall maintain separate unfunded accounts for the Stock Awards
deferred by each Director.                3.2. Each Year the Company shall
credit, on the date of grant of the Restricted Stock to which the deferral
election made hereunder relates, the Stock Account of each Director with the
number of shares of Stock which is equal to the deferred portion of any Stock
Award due the Director in such Year. Unless determined otherwise by the Board,
Stock Awards credited to a Director’s Stock Account shall vest on the first
anniversary of the date the Stock Awards are granted and shall be forfeited in
the event the Director incurs a Separation from Service prior to the applicable
vesting date. Notwithstanding the foregoing, the Director’s Stock Account shall
become fully vested in the event of the Director’s death and Disability (as
defined in the Plan or the Program, whichever is more favorable to the Director)
and in the event of a Change of Control (as defined in the Plan).   3.3. The
Company shall credit the Stock Account of each Director with the number of
shares of Stock equal to any cash dividends (or the fair market value of
dividends paid in property other than dividends payable in Stock) payable on the
number of shares of Stock represented in each Director’s Stock Account divided
by the Fair Market Value on the dividend payment date (rounded down to the
nearest whole share). Dividends payable in Stock will be credited to each
Directors Stock Account in the form of the right to receive Stock and shall be
subject to the same vesting provisions, if any, then applicable to the portion
of the Stock Account which such dividends relate. If adjustments are made to the
outstanding shares of Stock as a result of split- ups, recapitalizations,
mergers, consolidations and the like, an appropriate adjustment also will be
made in the number of shares of Stock credited to the Director’s Stock Account.
  3.4. The right to receive Stock at a later date shall not entitle any person
to rights of a stockholder with respect to such Stock unless and until shares of
Stock have been issued to such person pursuant to Article IV or Article VI
hereof.   3.5. Nothing contained herein shall be deemed to create a trust of any
kind or any fiduciary relationship. To the extent that any person acquires a
right to receive payments from the Company under the Program, such right shall
be no greater than the right of any unsecured general creditor of the Company.  


2

--------------------------------------------------------------------------------




ARTICLE IV

PAYMENT OF DEFERRED COMPENSATION

4.1. Subject to Paragraph’s 4.2 and 6.3, distributions from the Director’s Stock
Account shall be paid in a lump sum in Stock and the payment shall occur no
later than thirty days following the first day of the month next following the
event that causes the distribution pursuant to the Director’s election (made
pursuant to Paragraph 2.2 of Article II hereof).                4.2. Each
Director shall have the right to designate one or more beneficiaries to succeed
to his or her right to receive payments hereunder in the event of his or her
death. Each designated beneficiary shall receive payments in the same manner as
the Director if he or she had lived. In case of a failure of designation or the
death of all designated beneficiaries without any designated successors, the
balance of the amounts contained in the Director’s Stock Account shall be
payable in a lump sum to the former Director’s estate in full no later than the
end of the Year in which he or she dies, unless the Director’s death occurs in
December, in which case the Stock Account will be paid no later than the end of
the Year following the Year in which he or she dies. No beneficiary designation
shall be valid unless it is in writing, signed by the Director and filed with
the Vice President of Human Resources of the Company.  

ARTICLE V

ADMINISTRATION

5.1. The Company shall administer the Program at its expense. All decisions made
by the Company with respect to issues hereunder shall be final and binding on
all parties. The Program is intended to comply with Section 409A of the Internal
Revenue Code and shall be administered and interpreted in accordance with such
Section 409A and related Treasury guidance and Regulations.                5.2.
Except to the extent required by law, the right of any Director or any
beneficiary to any benefit or to any payment hereunder shall not be subject in
any manner to attachment or other legal process for the debts of such Director
or beneficiary; and any such benefit or payment shall not be subject to
alienation, sale, transfer, assignment or encumbrance.  

ARTICLE VI

AMENDMENT OF PROGRAM; GOVERNING LAW; CHANGE OF CONTROL

6.1. The Program may be amended, suspended or terminated in whole or in part
from time to time by the Board except that no amendment, suspension, or
termination shall apply to the payment of any amounts previously credited to a
Director’s Stock Account.                6.2. The Program shall be governed by
and construed and enforced in accordance with the laws of the State of Delaware,
without regard to principles of conflict of law.   6.3. In the event of a Change
of Control, all amounts contained in each Director’s Stock Account shall be
fully vested and distributed in a lump sum on the date of such Change of
Control.  

3

--------------------------------------------------------------------------------




***

4

--------------------------------------------------------------------------------




APPENDIX A

[Date]

Mr. Robert D. Novo
Vice President of Human Resources and
Environmental Health And Safety
GenTek Inc.
90 East Halsey Road
Parsippany, New Jersey 07054

Dear Mr. Novo:

          Pursuant to the GenTek Inc. Directors’ Deferred Compensation Program
(the “Program”), I hereby elect to defer receipt of all or a portion of my Stock
Awards (as defined in the Program) granted on or after November 1, 2007 and for
succeeding Years in accordance with the percentages indicated below.

          I elect to have my Stock Awards credited as follows (fill in
appropriate percentages for the two options):

               _______ %1 of the Stock Awards shall be credited to my Stock
Account as provided for in the Program;

               _______ % of the Stock Awards shall not be deferred, but shall be
granted to me directly as Restricted Stock.

          Vesting: As provided in the Program and unless determined otherwise by
the Board, I understand that the Stock Awards credited to my Stock Account shall
vest on the one year anniversary of the date of grant and shall be forfeited in
the event I incur a Separation from Service prior to the applicable vesting
date. Notwithstanding the foregoing, I understand that the Stock Awards shall
become fully vested [in the event of my death, Disability or] in the event of a
Change of Control.

          I hereby elect to begin receiving my vested Deferred Stock in
accordance with the Program following the earlier of (check one or more):

               _______ The date I incur a Separation from Service (as defined in
the Program).

               _______ The date I experience a Disability (as defined in the
Program).

               _______ ___________ , ____ (insert month, day and year)

               _______ The ___ anniversary of the date of deferral

          I further understand that the Deferred Stock shall be paid in
accordance with the Program and possibly earlier than my election above in
connection with my death or a Change of Control (as defined in the Program).

--------------------------------------------------------------------------------

1      Beginning in November 2007, the Stock Awards are scheduled to be payable
in each November as $40,000 in restricted stock and such Stock Awards shall be
subject to a one year vesting period.        

1

--------------------------------------------------------------------------------




          In the event of my death prior to receipt of all or any amount of the
balance of my Stock Account so accumulated, I designate the following one or
more individuals as my beneficiary or beneficiaries to receive the funds so
accumulated, but unpaid.

 

Very truly yours,


[Name]



[Witness]  

 

 

2

--------------------------------------------------------------------------------